Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2019

                                      No. 04-18-00623-CR

                                        Matthew SERNA,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-05-0186-CRA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       The reporter’s record was originally due to be filed in this appeal on October 2, 2018.
After numerous orders had been entered regarding the filing of the record, the court reporter
responsible for filing the reporter’s record, Ms. Leticia Escamilla, filed a notification of late
record on March 5, 2019, stating she first learned the appellant is represented by retained counsel
on March 3, 2019, despite having been served with a copy of the notice of appearance filed by
appellant’s retained counsel on October 10, 2018. Appellant’s attorney then filed a motion on
March 18, 2019, noting he would be filing a motion with the trial court by March 19, 2019,
requesting the trial court to order the reporter’s record to be furnished without charge. See TEX.
R. APP. P. 20.2.
        By order dated March 21, 2019, this court abated this appeal to the trial court to rule on
the motion appellant’s attorney represented would be filed. On March 21, 2019, appellant’s
attorney filed an advisory stating the motion would be filed in the trial court by March 25, 2019.
On April 11, 2019, the trial court clerk caused a supplemental clerk’s record to be filed
containing the clerk’s letter stating no motion had been filed. On April 15, 2019, a deputy clerk
of this court contacted appellant’s attorney who stated he was having difficulty meeting with his
client and would be filing a written explanation in this court. No written explanation has been
filed.

       It is therefore ORDERED that appellant’s attorney file written proof no later than April
29, 2019, that either: (1) the Rule 20.2 motion has been filed with the trial court; or (2) the fee
for preparing the reporter’s record has been paid. If appellant’s attorney fails to respond within
the time provided, appellant’s brief will be due within thirty (30) days from the date of this order,
and the court will consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court